Citation Nr: 0607650	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel syndrome (CTS).

2.  Entitlement to an initial rating in excess of 10 percent 
for left CTS.

3.  Entitlement to an initial, compensable rating for 
residuals of a right foot bunionectomy.

4.  Entitlement to an initial rating in excess of 20 percent 
for a left foot bunion.


5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
January 1997.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating each for right and left CTS, 
effective January 15, 1998; as well as granted service 
connection assigned an initial 10 percent rating, each, for 
right and left foot disability, described as residuals of a 
bunionectomy, also effective January 15, 1997.and assigned a 
noncompensable rating effective January 15, 1998.  The 
veteran filed a notice of disagreement (NOD) in January 1999, 
and the RO issued a statement of the case (SOC) in August 
1999.  The appellant filed a substantive appeal (via VA Form 
9, Appeal to Board of Veterans' Appeals) in September 1999.  

In a March 1999 decision, the RO assigned January 15, 1997, 
as the effective date for the grant of service connection for 
right and left  CTS  as well as for the grant of service 
connection for residuals of a bunionectomy. In an August 2002 
decision, the RO assigned a separate 10 percent rating, each,  
for the veteran's right and left CTS, both effective January 
15, 1997; as well as a 10 percent rating for a bunion of the 
left foot, effective January 15, 1997.  

[Parenthetically,  the Board notes that, in the August 2002 
rating decision, the RO ambiguously indicated that it had 
granted service connection and assigned an initial 10 percent 
rating for a bunion of the left foot,  effective January 15, 
1997.  However, it appears from the September 1998 rating 
decision that the RO had already granted service connection 
for a bilateral foot disorder.  In its reasons and bases for 
the decision, the RO noted the veteran's history of bilateral 
foot trouble during service.  In granting service connection 
in the September 1998 decision, the RO did not specify that 
it had granted service connection for only the right foot.  
Thus, as indicated previously, the matters of a higher  
initial rating, each, for right and left foot disabilities r 
have been timely appealed.].

In October 1998, the RO granted service connection and 
assigned an initial noncompensable rating for tinnitus, 
effective January 15, 1997.  The veteran filed an NOD in 
January 1999, and the RO issued a statement of the case (SOC) 
in August 1999.  The appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1999.  In an August 2002 decision, the RO assigned 
an initial 10 percent rating for tinnitus, effective January 
15, 1997.

In February 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, as reflected in the June 2005 
supplemental SOC (SSOC)) the RO assigned an initial 20 
percent rating for a bunion of the left foot, effective 
January 15, 1997; but continued the a denial of a higher 
initial rating, each, for right and left CTS, for right foot 
disability, and for tinnitus.  The RO then returned all 
matters to the Board for further appellate consideration.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for each 
of the disabilities under consideration, the Board has 
characterized each claim on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claims for higher initial ratings 
for right and left CTS, and right and left foot disabilities, 
is set forth below.

Regarding the claim for a higher initial rating for tinnitus, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently issued a decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed (to 
include the one currently on appeal) will be resumed.


FINDINGS OF FACT
 
1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since the January 15, 1997 effective date of the grant of 
service connection, the veteran's right and left CTS has each 
been manifested by no more than mild impairment of the 
bilateral median nerves with findings of numbness; there has 
been objective evidence of weakness and/or pain.

3.  Since the January 15, 1997 effective date of the grant of 
service connection, medical examinations of the right foot 
have revealed  objective evidence of numbness at the cite of 
the bunionectomy, and subjective complaints of foot pain and 
impairment at work requiring special shoes for comfort; these 
symptoms more nearly approximate overall moderate right foot 
impairment.

4.  Since the January 15, 1997 effective date of the grant of 
service connection, medical examinations of the left foot 
have revealed objective evidence of numbness and pain; these 
symptoms are indicative of no more than moderately-severe 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right CTS have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7,  4.124a, Diagnostic Code 8515 (2005).  

2.  The criteria for an initial rating in excess of 10 
percent for left CTS have not been met.  38 U.S.C.A.§§  5103, 
5103A, 5107  1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.124a,  Diagnostic Code 8515 (2005).   

3.  The criteria for an initial 10 percent rating for 
residuals of a bunionectomy of the right foot have been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5284 (2005).  

4.  The criteria for an initial rating in excess of 20 
percent for a left foot bunion have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7,  4.71a, Diagnostic Code 5284 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for higher 
initial ratings for right and left CTS, and for residuals of 
bunionectomy of the right foot and a left foot bunion has 
been accomplished.

Through August 2003 and April 2004 notice letters, as well as 
a June 2005 SSOC, the RO notified the veteran and her 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
claims, , and the bases for the initial ratings assigned for 
each disability.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support each claim herein decided , and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the August 2003 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence
Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the veteran has 
submitted in support of her claims pertinent private  medical 
records that she had in her possession.  As such, the Board 
finds the veteran has, essentially, been put on notice to 
provide any evidence in her possession that pertains to the 
claims.  Accordingly, and on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the September 1998 rating decision on appeal; however, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, approximately eight months after 
the March 2000 rating decision.  The Board also finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, in the August 2003 and April 
2004 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist her in her claims.  
Further, the June 2005 SSOC notified the veteran what was 
needed to substantiate her claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in  The veteran was afforded an opportunity to 
respond after each notice letter and the SSOC.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are records 
of treatment and examination from the VA medical facilities, 
and other sources  In connection with her claims, the veteran 
has been afforded a number of VA examinations,  the reports 
of which are associated with the claims file. Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to any of the claims under 
consideration that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, each  question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  



A.  Right and Left CTS

For mild, incomplete paralysis of the median nerve, a 10 
percent evaluation is warranted for either a major or minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity and a 20 
percent evaluation is warranted for a minor extremity.   38 
C.F.R. § 4.124a, Code 8515.  

According to a July 1998 QTC examination report, the examiner 
noted that the veteran's right hand is dominant.  The 
examiner diagnosed the veteran with CTS manifested by 
numbness and pain.  The objective factors included a positive 
Phalen's sign, but she displayed grasping, pushing, pulling, 
twisting, probing, writing, touching, and expression without 
difficulty.

According to a September 1999 QTC internal medicine 
evaluation report, the examiner diagnosed the veteran with 
stable, bilateral CTS.  Physical examination revealed very 
inconspicuous bilateral, well-healed, non-deforming wrist 
scars from CTS release surgery, with good hand grip and no 
evidence of muscle wasting.  The radiographs were normal.

VA examined the veteran in April 2005.  The examiner 
diagnosed the veteran with bilateral CTS status post 
bilateral release.  At this point, the veteran primarily had 
nocturnal symptoms with numbness and pain in both wrists.  
She had atrophy of her hands, but on formal testing, she did 
not have any weakness or numbness. At the time of the 
examination she was asymptomatic with respect to tingling or 
numbness.  During the daytime, she had symptoms if she had 
activities for more than half an hour, but she said that she 
was able to work and do her job.  Her only modification was 
attempting to do computer work for less than 30 minutes if 
possible.

Considering the aforementioned evidence in light of the 
above-noted criteria, the Board finds that the veteran's 
right and left CTS has not been more than mildly disabling, 
each, at any time since the effective date of the grant of 
service connection for each disability.  

Although the evidence reflects subjective complaints of 
numbness and pain of the wrists, formal testing has been 
negative for weakness or numbness.  Her ability to grasp has 
been essentially described as normal during the pendency of 
this appeal.The most recent testing revealed some muscle 
atrophy of the hands, but no objective evidence of numbness 
or pain.  The only conclusion to be reached by these findings 
is that the veteran has experienced no more than mild 
disability, each, as a result of service-connected right and 
left CTS.

B.  Disabilities of the Feet

Each of the veteran's right and left foot disabilities is 
rated, by analogy, under Diagnostic Code 5284 (for residuals 
of foot injury).  See 38 C.F.R. §§ 4.20, 4.27, 4.71a (2005).  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately-severe residuals.  A 30 percent rating 
requires severe residuals.  A 40 percent rating requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  

A July 1998 QTC examiner diagnosed the veteran with a bunion 
on the left foot.  The objective evidence included angulation 
at the first metatarsal joint.  The bunion had an effect of 
the patient's usual occupation; she was employed as a nurse.  
After being on her feet all day, she experienced pain and 
discomfort in the foot.  As a result, she had to wear shoes 
that were one size larger, and she avoided prolonged standing 
or walking.

A September 1999 QTC internal medicine examiner diagnosed the 
veteran with a residual bunionectomy of the right foot, 
described as stable with no limitations of function.  
Physical examination revealed a well healed bunionectomy scar 
without any deformities or limitation of function.  

An April 2005 VA podiatric examiner diagnosed status post 
bunion correction of the right great toe with residual 
numbness as described in the great toe on the right.  The 
examiner commented that an additional impairment due to pain 
was not warranted.  The examiner also diagnosed a painful 
bunion moderate to severe deformity of the left great toe.  
The examiner noted that an additional five degree range of 
motion loss was warranted in great toe extension.  The 
examiner opined that the veteran had mild impairment of the 
right foot and moderate to severe impairment of the left 
foot. 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the evidence does 
not support assignment of more than the currently assigned  
20 percent rating for the veteran's left foot disability at 
any point since the effective date of the grant of service 
connection for that disability. Simply stated, medical 
examinations of the left foot have revealed objective 
evidence of numbness and pain; these symptoms are indicative 
of no more than moderately-severe impairment, as reflected by 
the current 20 percent rating.  

However, as regards the right foot, the Board notes that-
notwithstanding the April 2005 QTC examiner's assessment of 
mild right foot disability-the overall record reflects a 
disability picture that more nearly approximates an a 10 
percent rating for moderate foot disability. 

In this regard, evidence pertinent to the veteran's claim for 
a higher initial rating reflects that she has experienced 
numbness of her right big toe, the location of the 
bunionectomy, during the pendency of this claim.  She works 
on her feet as a nurse, and according to the medical 
evidence, she has had to buy shoes that are one size larger 
than her correct shoe size.  The Board finds that this 
evidence is indicative of overall moderate right foot 
impairment.  

The Board also points out, however, that no separate rating 
is assignable for either foot for a scar.  Notwithstanding 
the specific characterization of the right foot disability as 
involving excision of the bunion on the right foot, the 
medical evidence establishes that there is no actual scar 
impairment associated with the right foot.  The September 
1999 examiner described the residual scar as well healed 
without any deformities or limitation of function.  There is 
no subsequent medical evidence describing an excision scar of 
the right foot.  As such, there is no basis for a separate, 
compensable rating for a scar of either foot.   See 38 C.F.R. 
§ 4.118 (2005).  There have been no other medical findings 
associated with the right foot disability to warrant 
consideration of either foot disability under any other 
provision of VA's Rating Schedule.

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  

Additionally, the Board notes that, at no point since the 
effective date of the grant of service connection, has any of 
the disabilities under consideration been shown to be so 
exceptional or unusual as to render the regular schedular 
standards inadequate, and to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the August 1999 SOC).  There has 
been no showing of marked interference with employment (i.e., 
beyond that contemplated in each  assigned ratings), or 
frequent periods of hospitalization, or evidence that any of 
the disabilities has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of higher ratings 
than those herein addressed for any of the disabilities under 
consideration.  Hence, staged rating, pursuant to Fenderson, 
is not warranted for any of the disabilities.  The 
preponderance is against the assignment of any higher rating.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

An initial rating in excess of 10 percent for right CTS  is 
denied.   

An initial rating in excess of 10 percent for left CTS is 
denied.   

An initial 10 percent rating for residuals of a bunionectomy 
of the right foot is granted, subject to the pertinent legal 
authority governing the payment of monetary benefits.

An initial rating in excess of 20 percent for  left foot 
bunion is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


